 



Exhibit 10.06
THE FEDERAL HOME LOAN BANK
OF NEW YORK
BENEFIT EQUALIZATION PLAN
Effective as of
January 1, 1988
 

 

 



--------------------------------------------------------------------------------



 



BENEFIT EQUALIZATION PLAN
INTRODUCTION
The adoption of this Benefit Equalization Plan has been authorized by the Board
of Directors of The Federal Home Loan Bank of New York (the “Bank”) solely for
the purpose of providing benefits to certain employees of the Bank which would
have been payable under the Regulations governing the Comprehensive Retirement
Program of the Financial Institutions Retirement Fund, as they may be from time
to time amended and as adopted by the Bank, but for the limitations placed on
benefits for such employees by Sections 401(a)(17) and 415 of the Internal
Revenue Code of 1954, as amended from time to time, or any successor thereto
(“IRC”).
This Plan is intended to constitute an unfunded “excess benefit plan” as defined
in Section 3(36) of the Employee Retirement Income Security Act of 1974 and to
provide certain other supplemental benefits for employees whose compensation
exceeds the limit contained in IRC Section 401(a)(17). All benefits payable
under this Plan shall be paid solely out of the general assets of the Bank. No
benefits under this Plan shall be payable by the Financial Institutions
Retirement Fund or from its assets.
 

 

 



--------------------------------------------------------------------------------



 



Article 1. Definitions
When used in the Plan, the following terms shall have the following meanings:
1.01 “Actuary” means the independent consulting actuary retained by the Bank to
assist the Committee in its administration of the Plan.
1.02 “Bank” means The Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participates in the Plan.
1.03 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article 5 of the Plan to receive the benefit, if any, payable
upon the death of a member of the Plan.
1.04 “Board of Directors” means the Board of Directors of the Bank.
1.05 “Committee” means the Administrative Committee appointed by the Board of
Directors to administer the Plan.
1.06 “Effective Date” means January 1, 1988.
1.07 “Fund” means the Financial Institutions Retirement Fund, a qualified and
tax-exempt pension plan and trust under Sections 401(a) and 501(a) of the IRC.
1.08 “IRC” means the Internal Revenue Code of 1954, as amended from time to
time, or any successor thereto.
1.09 “Member” means any person included in the membership of the Plan as
provided in Article 2.
1.10 “Plan” means The Federal Home Loan Bank of New York Benefit Equalization
Plan, as set forth herein and as amended from time to time.
1.11 “Regulations” means the Regulations governing the Comprehensive Retirement
Program of the Fund as from time to time amended, and as adopted by the Bank.
 

 

 



--------------------------------------------------------------------------------



 



Article 2. Membership
2.01 Each employee of the Bank who is included in the membership of the Fund
shall become a member of the Plan on the earliest date on which he, or his
beneficiary, would have been entitled to receive a benefit under Section 3.01 of
the Plan had he become a retirant of the Fund, or died in active service, on
such date.
2.02 If, on the date that payment of a member’s benefit from the Fund commences,
the member is not entitled under Section 3.01 below to receive a benefit under
the Plan, his membership in the Plan shall terminate on such date.
2.03 A benefit shall be payable under the Plan to or on account of a member only
upon the member’s retirement, death or other termination of employment with the
Bank.
 

 

 



--------------------------------------------------------------------------------



 



Article 3. Amount and Payment of Benefits
3.01 The amount, if any, of the annual benefit payable to or on account of a
member pursuant to the Plan shall equal the excess of (i) over (ii), as
determined by the Committee, where:
(i) is the annual benefit (as calculated by the Fund on the basis of the form of
payment elected under the Regulations by the member) that would otherwise be
payable to or on account of the member by the Fund under the Regulations if the
provisions of the Regulations were administered without regard to the
limitations imposed by Sections 401(a)(17) and 415 of the IRC; and
(ii) is the annual benefit (as calculated by the Fund on the basis of the form
of payment elected under the Regulations by the member) that is payable to or on
account of the member by the Fund under the Regulations after giving effect to
any reduction of such benefit required by the limitations imposed by
Sections 401(a)(17) and 415 of the IRC.
For purposes of this Section 3.01, “annual benefit” includes any “Active Service
Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and “Single
Purchase Fixed Percentage Adjustment” which the Bank elected to provide its
employees under the Regulations.
3.02 Unless the member elects an optional form of payment under the Plan
pursuant to Section 3.03 below, the annual benefit, if any, payable to or on
account of a member under Section 3.01 above, shall be converted by the Actuary
and shall be payable to or on account of the member in the “Regular Form” of
payment, utilizing for that purpose the same actuarial factors and assumptions
then used by the Fund to determine actuarial equivalence under the Regulations.
For purposes of the Plan the “Regular Form” of payment means an annual benefit
payable for the member’s lifetime and the death benefit described in
Section 3.04 below.
3.03(a) A member may, with the consent of the Committee, elect in writing to
have the annual benefit, if any, payable to or on account of a member under
Section 3.02 above, converted by the Actuary to any optional form of payment
then permitted under the Regulations except that no benefit under the Plan may
be paid in the form of a lump sum settlement. The Actuary shall utilize for the
purpose of that conversion the same actuarial factors and assumptions then used
by the Fund to determine actuarial equivalence under the Regulations.
 

 

 



--------------------------------------------------------------------------------



 



(b) If a member who had elected an optional form of payment under this
Section 3.03 dies after the date his benefit payments under the Plan had
commenced, the only death benefit, if any, payable under the Plan in respect of
said member shall be the amount, if any, payable under the optional form of
payment which the member had elected under the Plan. If a member who had elected
on optional form of payment under this Section 3.03 dies before the date his
benefit payments under the Plan commence, his election of an optional form of
benefit shall be inoperative.
(c) An election of an optional form of payment under this Section 3.03 may be
made only on a form prescribed by the Committee and filed by the member with the
Committee prior to the commencement of payment of his benefit under Section 4.02
below.
3.04 Upon the death of a member who had not elected an optional form of payment
under Section 3.03 above, a death benefit shall be paid to the member’s
beneficiary in a lump sum equal to the excess, if any, of (i) over (ii), where

  (i)  
is an amount equal to 12 times the annual benefit, if any, payable under
Section 3.02 above, and
    (ii)  
is the sum of the benefit payments, if any, which the member had received under
the Plan.

3.05 If a member to whom an annual benefit is payable under the Plan dies before
commencement of the payment of his benefit, the death benefit payable under
Section 3.02 shall be payable to the member’s beneficiary as if the payment of
the member’s benefit had commenced on the first day of the month in which his
death occurred.
3.06 If a member is restored to employment with the Bank after payment of his
benefit under the Plan has commenced, all payments under the Plan shall
thereupon be discontinued. Upon the member’s subsequent retirement or
termination of employment with the Bank, his benefit under the Plan shall be
recomputed in accordance with Sections 3.01 and 3.02, but shall be reduced by
the equivalent value of the amount of any benefit paid by the Plan in respect of
his previous retirement or termination of employment, and such reduced benefit
shall be paid to such member in accordance with the provisions of the Plan. For
purposes of this Section 3.06, the equivalent value of the benefit paid in
respect of a member’s previous retirement or termination of employment shall be
determined by the Actuary utilizing for that purpose the same actuarial factors
and assumptions then used by the Fund to determine actuarial equivalence under
the Regulations.
 

 

 



--------------------------------------------------------------------------------



 



Article 4. Source and Method of Payments
4.01 All payments of benefits under the Plan shall be paid from, and shall only
be a general claim upon, the general assets of the Bank, notwithstanding that
the Bank, in its discretion, may establish a bookkeeping reserve or a grantor
trust (as such term is used in Sections 671 through 677 of the IRC) to reflect
or to aid it in meeting its obligations under the Plan with respect to any
member or prospective member or beneficiary. No benefit whatever provided by the
Plan shall be payable from the assets of the Fund. No member shall have any
right, title or interest whatever in or to any investments which the Bank may
make or any specific assets which the Bank may reserve to aid it in meeting its
obligations under the Plan.
4.02 All annual benefits under the Plan shall be paid in monthly installments
commencing on the first day of the month next following the member’s retirement
date under the Regulations, except that no benefit shall be paid prior to the
date benefits under the Plan can be definitely determined by the Committee.
 

 

 



--------------------------------------------------------------------------------



 



Article 5. Designation of Beneficiaries
5.01 Each member of the Plan may file with the Committee a written designation
of one or more persons as the beneficiary who shall be entitled to receive the
amount, if any, payable under the Plan upon his death. A member may, from time
to time, revoke or change his beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the member’s death, and in no event shall it
be effective as of a date prior to such receipt.
5.02 If no such beneficiary designation is in effect at the time of a member’s
death, or if no designated beneficiary survives the member, or if, in the
opinion of the Committee. such designation conflicts with applicable law, the
member’s estate shall be deemed to have been designated his beneficiary and
shall be paid the amount, if any, payable under the Plan upon the member’s
death. If the Committee is in doubt as to the right of any person to receive
such amount, the Committee may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Plan and the Bank
therefor.
 

 

 



--------------------------------------------------------------------------------



 



Article 6. Administration of the Plan
6.01 The Board of Directors has delegated to the Benefits Equalization Plan
Committee, subject to those powers which the Board has reserved as described in
Article 7 below, general authority over and responsibility for the
administration and interpretation of the Plan. The Committee shall have full
power and authority to interpret and construe the Plan, to make all
determinations considered necessary or advisable for the administration of the
Plan and any trust referred to in Article 4 above, and the calculation of the
amount of benefits payable thereunder, and to review claims for benefits under
the Plan. The Committee’s interpretations and constructions of the Plan and its
decisions or actions thereunder shall be binding and conclusive on all persons
for all purposes.
6.02 If the Committee deems it advisable, it shall arrange for the engagement of
the Actuary, and legal counsel and certified public accountants (who may be
counsel or accountants for the Bank), and other consultants, and make use of
agents and clerical or other personnel, for purposes of the Plan. The Committee
may rely upon the written opinions of such Actuary, counsel, accountants and
consultants, and upon any information supplied by the Fund for purposes of
Section 3.01 of the Plan, and delegate to any agent or to any subcommittee or
Committee member its authority to perform any act hereunder, including without
limitations those matters involving the exercise of discretion; provided,
however, that such delegation shall be subject to revocation at any time at the
discretion of the Committee. The Committee shall report to the Board of
Directors, or to a committee designated by the Board, at such intervals as shall
be specified by the Board or such designated committee, with regard to the
matters for which it is responsible under the Plan.
6.03 The Committee shall consist of at least three individuals, each of whom
shall be appointed by, shall remain in office at the will of, and may be
removed, with or without cause, by the Board of Directors. Any Committee member
may resign at any time. No Committee member shall be entitled to act on or
decide any matters relating solely to such member or any of his rights or
benefits under the Plan. The Committee member shall not receive any special
compensation for serving in such capacity but shall be reimbursed for any
reasonable expenses incurred in connection therewith. no bond or other security
need be required of the Committee or any member thereof in any jurisdiction.
 

 

 



--------------------------------------------------------------------------------



 



6.04 The Committee shall elect or designate its own Chairman, establish its own
procedures and the time and place for its meetings and provide for the keeping
of minutes of all meetings. Any action of the Committee may be taken upon the
affirmative vote of a majority of the members at a meeting or, at the direction
of its Chairman, without a meeting by mail or telephone, provided that all of
the Committee members are informed in writing of the vote.
6.05 All claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Committee. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the member or his beneficiary
(the “claimant”). The claimant may request a review by the Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Committee within 30 days of such denial. A request
for review shall contain all additional information which the claimant wishes
the Committee to consider. The Committee may hold any hearing or conduct any
independent investigation which it deems desirable to render its decision and
the decision on review shall be made as soon as feasible after the Committee’s
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding and conclusive on all
interested persons as to all matters relating to the Plan.
6.06 All expenses incurred by the Committee in its administration of the Plan
shall be paid by the Bank.
 

 

 



--------------------------------------------------------------------------------



 



Article 7. Amendment and Termination
The Board of Directors may amend, suspend or terminate, in whole or in part, the
Plan without the consent of the Committee, any member, beneficiary or other
person, except that no amendment, suspension or termination shall retroactively
impair or otherwise adversely affect the rights of any member, beneficiary or
other person to benefits under the Plan which have accrued prior to the date of
such action, as determined by the Committee in its sole discretion. The
Committee may adopt any amendment or take any other action which may be
necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided any such
amendment or action does not have a material effect on the then currently
estimated cost to the Bank of maintaining the Plan.
 

 

 



--------------------------------------------------------------------------------



 



Article 8. General Provisions
8.01 The Plan shall be binding upon and inure to the benefit of the Bank and its
successors and assigns and the members, and the successors, assigns, designees
and estates of the members. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of members’ rights under the Plan in any
agreement or plan which it may enter into to effect any merger, consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization, or transfer of assets and assumption of Plan obligations of the
Bank, the term “Bank” shall refer to such other organization and the Plan shall
continue in full force and effect.
8.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any member from its employ.
8.03 The Bank shall withhold or cause to be withheld from all benefits payable
under the Plan all federal, state, local or other taxes required by applicable
law to be withheld with respect to such payments.
8.04 No right or interest of a member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.
8.05 If the Committee shall find that any person to whom any amount is or was
payable under the Plan is unable to care for his affairs because of illness or
accident, or is a minor, or has died, then any payment, or any part thereof, due
to such person or his estate (unless a prior claim therefor has been made by a
duly appointed legal representative), may, if the Committee is so inclined, be
paid to such person’s spouse, child or other relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be in complete discharge of the liability of
the Plan and the Bank therefor.
 

 

 



--------------------------------------------------------------------------------



 



8.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.
8.07 All elections, designations, requests, notices, instructions, and other
communications from a member, beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be mailed by first-class mail or
delivered to such location as shall be specified by the Committee and shall be
deemed to have been given and delivered only upon actual receipt thereof at such
location.
8.08 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.
8.09 No Committee member shall be personally liable by reason of any instrument
executed by him or on his behalf, or action taken by him, in his capacity as a
Committee member nor for any mistake of judgment made in good faith. The Bank
shall indemnify and hold harmless the Fund and each Committee member and each
employee, officer or director of the Bank or the Fund, to whom any duty, power,
function or action in respect of the Plan may be delegated or assigned, or from
whom any information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.
8.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.
8.11 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.
8.12 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.
 

 

 



--------------------------------------------------------------------------------



 



This Benefit Equalization Plan has been duly adopted this 18th day of June,
1987, to be effective as of 1st day of January, 1988.

            The Federal Home Loan Bank of New York
      By:   /s/ Brian Dittenhafer         President            

     
Attest:
   
 
   
/s/ Leslie Bogen
 
Secretary
   
 
   
(SEAL)
   

 

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO THE FEDERAL HOME LOAN BANK OF NEW YORK
BENEFIT EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Bank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, is hereby amended effective
January 1, 1995 in the following respects:
1. The section titled “Introduction” that immediately precedes Article 1 of the
Plan is amended and restated to read in its entirety as follows:
INTRODUCTION
The purpose of this Benefit Equalization Plan is to provide to certain employees
of the Bank the benefits which would have been payable under the Comprehensive
Retirement Program of the Financial Institutions Retirement Fund, and benefits
equivalent to the matching contributions, regular account contributions
(after-tax) and 401(k) account contributions (pre-tax) which would have been
available under the Financial Institutions Thrift Plan, but for the limitations
placed on benefits and contributions for such employees by Sections 401(a)(17),
401(k)(3)(A)(ii), 401(m), 402(g) and 415 of the Internal Revenue Code of 1986.
The Plan is unfunded and all benefits payable under this Plan shall be paid
solely out of the general assets of the Bank. No benefits under this Plan shall
be payable by the Financial Institutions Retirement Fund or its assets or by the
Financial Institutions Thrift Plan or its assets.
2. Section 1.07 is deleted, and all references in the Plan to the term “Fund”
are changed to “Retirement Fund.”
3. Section 1.08 is redesignated as Section 1.07, and the reference therein to
“1954” is changed to “1986.”
4. A new Section 1.08 is added which reads in its entirety as follows:
1.08 “IRC Limitations” mean the cap on compensation taken into account by a plan
under IRC Section 401(a)(17), the limitations on 401(k) contributions necessary
to meet the average deferral percentage (“ADP”) test under IRC
Section 401(k)(3)(A)(ii), the limitations on employee and matching contributions
necessary to meet the average contribution percentage (“ACP”) test under IRC
Section 401(m), the dollar limitations on elective deferrals under IRC
Section 402(g), and the overall limitations on contributions and benefits
imposed on qualified plans by IRC Section 415, as such provisions may be amended
from time to time, and any similar successor provisions of federal tax law.
5. Section 1.11 is deleted, and all references in the Plan to the term
“Regulations” are changed to “Retirement Fund.”
 

 

 



--------------------------------------------------------------------------------



 



6. New Sections 1.11 and 1.12 are added which read in their entirety as follows:
1.11 “Retirement Fund” means the Comprehensive Retirement Program of the
Financial Institutions Retirement Fund, a qualified and tax-exempt defined
benefit pension plan and trust under Sections 401(a) and 501(a) of the IRC, and
the governing Regulations thereof, as adopted by the Bank.
1.12 “Thrift Plan” means the Financial Institutions Thrift Plan, a qualified and
tax-exempt defined contribution plan and trust under Sections 401(a) and 501(a)
of the IRC, as adopted by the Bank.
7. Section 2.03 is redesignated as Section 2.04, and a new Section 2.03 is added
which reads in its entirety as follows:
2.03 Each employee of the Bank who is included in the membership of the Thrift
Plan shall become a member of the Plan on the earliest date on or after
January 1, 1995 on which he is credited with an elective contribution addition
or makeup contribution addition under Section 4.01 or 4.02 of the Plan.
8. A new Section 2.05 is added which reads in its entirety as follows:
2.05 Notwithstanding any other provision of this Plan to the contrary, the
Committee, in its sole and absolute discretion, shall exclude from Plan
participation any employee who is not one of a select group of management and
highly compensated employees (within the meaning of Section 201(2) of the
Employee Retirement Income Security Act of 1974, as amended).
9. The title of Article 3 is changed to “Amount and Payment of Pension
Benefits.”
10. Clauses (i) and (ii) of Section 3.01 are amended and restated to read in
their entirety as follows:
(i) is the annual pension benefit (as calculated by the Retirement Fund on the
basis of the form of payment elected under it by the member) that would
otherwise be payable to or on account of the member by the Retirement Fund if
its provisions were administered without regard to the IRC Limitations and on
the basis of salary unreduced by the amount of any elective contributions under
Article IV of this Plan; and
(ii) is the annual pension benefit (as calculated by the Retirement Fund on the
basis of the form of payment elected under it by the member) that is payable to
or on account of the member by the Retirement Fund after giving effect to any
reduction of such benefit required by the IRC Limitations and on the basis or
salary reduced by the amount of any elective contributions under Article IV of
this Plan.
11. A new Section 3.07 is added which reads in its entirety as follows:
3.07 Notwithstanding any other provision of this Plan, if on the date payment
under the Plan would otherwise commence the lump sum settlement value of a
member’s benefit determined by the Actuary does not exceed $3,500, then that
member’s benefit shall automatically be paid in the form of a lump sum
settlement.
 

 

2



--------------------------------------------------------------------------------



 



12. Articles 4, 5, 6, 7 and 8 are redesignated as Articles 5, 6, 7, 8 and 9,
respectively, the Section numbers within each such redesignated Article are
correspondingly changed (e.g., Section 4.01 becomes Section 5.01), any and all
cross-references in the Plan to such revised Article and Section numbers are
changed, as appropriate, and a new Article 4 is added which reads in its
entirety as follows:
ARTICLE IV. AMOUNT AND PAYMENT OF THRIFT BENEFITS
4.01 For each calendar year after 1994, if the employee’s 401(k) account
contributions and/or regular account contributions under the Thrift Plan for
such year have reached the maximum permitted by the IRC Limitations as
determined by the Committee, and if the employee’s compensation for that
calendar year is expected to exceed the dollar limitation set forth in IRC
Section 401(a)(17) (as indexed), and if the employee elects to reduce his
compensation for the current calendar year by delivering a written election to
the Committee, prior to the commencement of such calendar year, on such form as
the Committee may designate, then such employee shall be credited with an
elective contribution addition under this Plan equal to the reduction in his
compensation made in accordance with such election; provided, however, that the
sum of all such elective contribution additions for an employee with respect to
any single calendar year shall not be greater than the excess of (i) over (ii),
where
(i) is an amount equal to 15% of his compensation (as defined by the Thrift Plan
if its provisions were administered without regard to the IRC Limitations); and
(ii) is an amount equal to his regular account and 401(k) account contributions
actually made under the Thrift Plan for the calendar year after giving effect to
any limitation or reduction on elective contributions required by the IRC
Limitations.
If the reduction in an employee’s compensation under such election is determined
to exceed the maximum allowable elective contribution additions for such year,
the excess and any related earnings credited under Section 4.03 shall be paid to
such employee within the first two and one-half months of the succeeding
calendar year.
4.02 For each calendar year after 1994, if a portion of an employee’s regular
account contribution or 401(k) account contribution to the Thrift Plan for the
preceding year is returned to an employee after the end of such preceding year
on account of the IRC Limitations, and if the employee’s compensation for that
calendar year is expected to exceed the dollar limitation set forth in IRC
Section 401(a)(17) (as indexed), and if the employee elects to reduce his
compensation for the current year by an amount up to the sum of Thrift Plan
contributions and related earnings returned to him for the preceding year by
delivering a written election to the Committee prior to the commencement of such
calendar year on such form as the Committee may designate, then such employee
shall be credited with a makeup contribution addition under this Plan equal to
the reduction in his compensation made in accordance with such election.
4.03 For each elective contribution addition credited to an employee under
Section 4.01, such employee shall also be credited with a matching contribution
addition under this Plan equal to the matching contribution, if any, that would
be credited under the Thrift Plan with respect to such amount if contributed to
the Thrift Plan, determined as if the provisions of the Thrift Plan were
administered without regard to the IRC Limitations and determined after taking
into account the employee’s actual regular and 401(k) contributions to and
actual matching contributions under the Thrift Plan. For each makeup
contribution addition credited to an employee under Section 4.02, such employee
shall also be credited with a matching contribution addition under this Plan
equal to the matching contribution, if any, that was lost under the Thrift Plan
with respect to the contributions returned for the preceding calendar year.
 

 

3



--------------------------------------------------------------------------------



 



4.04 The Committee shall maintain a thrift benefit account on the books and
records of the Bank for each employee who is a member by reason of amounts
credited under Section 4.01 or 4.02. The elective contribution additions, makeup
contribution additions and matching contribution additions of a member under
Sections 4.01, 4.02 and 4.03 shall be credited to the member’s thrift benefit
account as soon as practical after the date that the compensation reduced under
Section 4.01 and/or 4.02 would otherwise have been paid to such member. In
addition, the thrift benefit account of a member shall be credited from time to
time with interest at a rate substantially equivalent to the net rate of return
earned on the member’s account in the Thrift Plan, or at such other rate or
rates or in such amount as may be determined by the Committee in its discretion.
4.05 The balance credited to a member’s thrift benefit account shall be paid to
him in a lump sum payment as soon as reasonably practicable after his retirement
or other termination of employment with the Bank.
4.06 If a member dies prior to receiving the balance credited to his thrift
benefit account under Section 4.05 above, the balance in his thrift benefit
account shall be paid to his Beneficiary in a lump sum payment as soon as
reasonably practicable after his death.
13. Except as revised as specifically stated above, the terms and provisions of
the Plan are hereby ratified and affirmed.
This Amendment No. 1 to the Plan has been duly adopted by the Bank this 22nd day
of December, 1994, to be effective as of January 1, 1995.

            FEDERAL HOME LOAN BANK OF NEW YORK
      By:   /s/ Alfred A. DelliBovi       President            

Attest:

     
/s/ Barbara Sperrazza
   
 
Secretary
   

(Seal)
 

 

4



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2 TO THE
FEDERAL HOME LOAN BANK
OF NEW YORK
BENEFIT EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Bank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, and as previously amended effective
January l, 1995 by Amendment No. 1 thereto, is hereby further amended effective
January 1, 1996 in the following respects:
1. Section 3.01 is amended and restated in its entirety to read as follows:
3.01 The amount, if any, of the annual benefit payable to or on account of a
member pursuant to the Plan shall equal (i) minus (ii) minus (iii), but not less
than zero, as determined by the Committee, where:
(i) is the annual benefit (as calculated by the Fund on the basis of the form of
payment elected under the Regulations by the member) that would otherwise be
payable to or on account of the member by the Fund under the Regulations if the
provisions of the Regulations were administered without regard to the
limitations imposed by Section 401(a)(17) and 415 of the IRC; and
(ii) is the annual benefit (as calculated by the Fund on the basis of the form
of payment elected under the Regulations by the member) that is payable to or on
account of the member by the Fund under the Regulations after giving effect to
any reduction of such benefit required by the limitations imposed by
Sections 401(a)(17) and 415 of the IRC; and
 

 

 



--------------------------------------------------------------------------------



 



(iii) is the value of any applicable life insurance policy as described in
Section 3.08.
For purposes of this section 3.01, “annual benefit” includes any “Active Service
Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and “Single
Purchase Fixed Percentage Adjustment” which the Bank elected to provide its
employees under the Regulations.
2. Section 3.03(a) is amended and restated in its entirety to read as follows:
3.03(a) A member may, with the consent of the Committee, elect in writing to
have the annual benefit, if any, payable to or on account of a member under
Section 3.02 above, converted by the Actuary to any optional form of payment
then permitted under the Regulations, except that no benefit under the Plan may
be paid in the form of a lump sum settlement unless the member irrevocably
elects the lump sum option in writing no later than December 31 of the calendar
year immediately preceding the calendar year in which the member’s benefit
becomes distributable. The Actuary shall utilize for the purpose of that
conversion the same actuarial factors and assumptions then used by the Fund to
determine actuarial equivalence under the Regulations.
3. A new Section 3.08 is added which reads in its entirety as follows:
3.08 The amount referred to in clause (iii) of Section 3.01 is the annual
benefit that is the actuarial equivalent of the annuity that would be
purchasable by the cash surrender value of the policy in excess of the
cumulative net premiums (total premiums less (a) term insurance costs charged to
the member and (b) key person term insurance costs) paid by the Bank. All
determinations under this Section 3.08 shall be made by the Actuary as of the
date benefits are to be paid or commenced utilizing the same actuarial factors
and assumptions then used by the Fund to determine actuarial equivalence under
the Regulations.
4. Except as revised as specifically stated above, the terms and provisions of
the Plan are hereby ratified and affirmed.
 

 

- 2 -



--------------------------------------------------------------------------------



 



This Amendment No. 2 to the Plan has been duly adopted by the Bank this 21st day
of December, 1995, to be effective as of January 1, 1996.

            THE FEDERAL HOME LOAN BANK OF NEW YORK
      By:   /s/ Alfred A. DelliBovi         President            

     
Attest:
   
 
   
/s/ Barbara Sperrazza
   
 
Secretary
   

(Seal)
 

 

- 3 -



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO THE
FEDERAL HOME LOAN BANK
OF NEW YORK
BENEFIT EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Bank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, and as previously amended effective
January 1, 1995 by Amendment No. 1 thereto, and effective January 1, 1996 by
Amendment No. 2 thereto in the following respects:

  1.  
Section 3.08 is amended to read in its entirety as follows:
     
3.08 The life insurance policies referred to in clause (iii) of Section 3.01 are
any policies subject to a Split Dollar Agreement between the Bank and the
member. The amount referred to in clause (iii) of Section 3.01 is the annual
benefit that is the actuarial equivalent of the annuity that would be
purchaseable by the portion of the cash value of any such policy allocable to
the member under the applicable Split Dollar Agreement. All determinations under
this Section 3.08 shall be made by the Actuary as of the date benefits are to be
paid or commenced utilizing the same actuarial factors and assumptions then used
by the Fund to determine actuarial equivalence under the Regulations.
    2.  
Section 3.05 is amended by adding the following at the end thereof:
       
; provided, however, that in calculating such death benefit, the offset
described in clause (iii) of Section 3.01 shall be disregarded and instead such
lump sum death benefit shall instead be offset by the death benefits payable in
respect of such member under all such applicable life insurance policies.
    3.  
Except as revised as specifically stated above, the terms and provisions of the
Plan are hereby ratified and affirmed.

This Amendment No. 3 to the Plan has been duly adopted by the Bank this 17th day
of November, 1998, to be effective as of December 21, 1995.

              FEDERAL HOME LOAN BANK OF NEW YORK
 
       
 
  By:   /s/ Alfred A. DelliBovi
 
       
 
      President

Attest:

         
By:
  /s/ Barbara Sperrazza    
 
       
 
  Secretary    
 
        (Seal)    

 

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 4 TO THE
FEDERAL HOME LOAN BANK
OF NEW YORK
BENEFIT EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Bank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, and as previously amended by
Amendment No. 1, Amendment No. 2 and Amendment No. 3 thereto, is hereby amended
effective October 19, 2000 in the following respects:
1. Section 4.01 is amended by deleting the reference in clause (i) thereof to
“15%” and substituting in lieu thereof a reference to “19%.”
2. Except as revised as specifically stated above, the terms and provisions of
the Plan are hereby ratified and affirmed.
This Amendment No. 4 to the Plan has been duly adopted by the Bank this 19th day
of October, 2000, to be effective as of [October 19, 2000].

                  FEDERAL HOME LOAN BANK OF NEW YORK    
 
           
 
  By:   /s/ Alfred A. DelliBovi    
 
           
 
      President    

Attest:

         
 
  /s/ Barbara Sperrazza    
 
       
 
  Corporate Secretary    

(Seal)
 

 

 



--------------------------------------------------------------------------------



 



(HOME LOAN BANK LOGO) [c72789c7278902.gif]
AMENDMENT NO. 5 TO THE
FEDERAL HOME LOAN BANK
OF NEW YORK
BENEFIT EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Bank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, and as previously amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto,
is hereby amended effective January 1, 2002 in the following respect:
1. Subparagraph (ii) of the first paragraph of Section 4.01 is amended to read
as follows:

  (ii)  
is an amount equal to his regular account, 401(k) account and additional
elective deferral (as defined in IRC Section 414(v)) contributions actually made
under the Thrift Plan for the calendar year after giving effect to any
limitation or reduction on elective contributions required by the IRC
Limitations.

2. Except as revised as specifically stated above, the terms and provisions of
the Plan are hereby ratified and confirmed.
This Amendment No. 5 to the Plan has been duly adopted by the Bank this 21st day
of March 2002, to be effective as of January 1,2002.

                          FEDERAL HOME LOAN BANK OF NEW YORK    
 
               
 
      By:   /s/ Alfred A. DelliBovi
 
President    
 
               
Attest:
               
 
               
/s/ Barbara Sperrazza
 
Corporate Secretary
               

 

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 6 TO THE
FEDERAL HOME LOAN BANK
OF NEW YORK
BENEFIT EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Dank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, and as previously amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4 and Amendment
No. 5 thereto, is hereby amended effective January 1, 2003 in the following
respect:
1. Section 3.01 is amended to read as follows:
3.01 The amount, if any, of the annual benefit payable to or on account of a
Member pursuant to the Plan shall equal (i) minus (ii), but not less than zero,
as determined by the Committee, where:
(i) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that would
otherwise be payable to or on account of the Member by the Retirement Fund under
the Retirement Fund if the provisions of the Retirement Fund were administered
without regard to the limitations imposed by Section 401(a)(l 7) and 415 of the
IRC; and
(ii) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that is
payable to or on account of the Member by the Retirement Fund under the
Retirement Fund after giving effect to any reduction of such benefit required by
the limitations imposed by Sections 401(a)(17) and 415 of the IRC;
For purposes of this Section 3.01, “annual benefit” includes any “Active Service
Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and “Single
Purchase Fixed Percentage Adjustment” which the Bank elected to provide its
employees under the Retirement Fund.
2. Section 3.05 is amended to read as follows:
3.05 If a Member to whom an annual benefit is payable under the Plan dies before
commencement of the payment of his or her benefit, the death benefit payable
under Section 3.02 shall be payable to the Member’s beneficiary as if the
payment of the Member’s benefit had commenced on the first day of the month in
which his or her death occurred; provided, however, that in calculating such
death benefit, such lump sum death benefit shall be offset by the death benefits
payable in respect of such Member under any and all life insurance policies
maintained by the Bank at its sole cost and expense on behalf of the Member.
3. Section 3.08 is deleted in its entirety.
4. Except as revised as specifically stated above, the terms and provisions of
the Plan are hereby ratified and confirmed.

 

 



--------------------------------------------------------------------------------



 



This Amendment No. 6 to the Plan has been duly adopted by the Bank this        
day of December, 2002, to be effective as of January 1, 2003.

                          FEDERAL HOME LOAN BANK OF NEW YORK    
 
               
 
      By:   /s/ Alfred A. DelliBovi
 
President    
 
               
Attest:
               
 
               
/s/ Barbara Sperrazza
 
Corporate Secretary
               

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 7 TO THE
FEDERAL HOME LOAN BANK
OF NEW YORK BENEFIT
EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Bank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, and as previously amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment
No. 5 and Amendment No. 6 thereto, is hereby amended, effective October 16,
2003, in the following respects:

  1.  
Section 1.02 is amended to read as follows:
       
1.02 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participates in the Plan.
    2.  
Section 2.05 is amended to read as follows:
       
2.05 Notwithstanding any other provision of this Plan to the contrary, the
Committee, in its sole and absolute discretion, shall exclude from Plan
participation any employee who is not one of a select group of management and
highly compensated employees (within the meaning of those terms as used in
Section 201(2) of the Employee Retirement Income Security Act of 1974, as
amended).
    3.  
Articles 1 through 6, inclusive, Section 7.05, Article 8 and Sections 9.01,
9.02, 9.04 and 9.07 are amended by changing the words “member,” “member’s” and
“members” to “Member,” “Member’s” and “Members,” respectively, wherever the same
appear therein.
    4.  
Article IV is redesignated Article 4, and Article 4, as so redesignated, is
amended by changing “employee,” “employee’s” and “an employee” to “Member,”
“Member’s” and “a Member,” respectively, wherever the same appear therein.
    5.  
Except as revised as specifically stated above, the terms and provisions of the
Plan are hereby ratified and confirmed.

 





--------------------------------------------------------------------------------



 



This Amendment No. 7 to the Plan has been duly adopted by the Bank this 16th day
of October, 2003, to be effective as of October 16, 2003.

            FEDERAL HOME LOAN BANK OF NEW YORK
      By:   /s/ Alfred A. DelliBovi         President             

Attest:

     
/s/ Barbara Sperrazza
         
Corporate Secretary
   

 





--------------------------------------------------------------------------------



 



AMENDMENT NO. 8 TO THE
FEDERAL HOME LOAN BANK
OF NEW YORK BENEFIT
EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Bank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, and as previously amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment
No. 5, Amendment No. 6 and Amendment No. 7 thereto, is hereby amended, effective
on and as of the date of adoption hereof, in the following respect:
Article 4 of the Plan is amended by inserting the following as Section 4.07
thereof:
Section 4.07 A Member who shall have been credited with an elective contribution
addition under Section 4.01 of the Plan shall be entitled to elect to have the
balance credited to the Member’s Thrift Benefit Account paid to him in such
other form, or at such date or dates, other than a lump sum payment payable as
soon as reasonably practicable after his retirement or other termination of
employment with the Bank as provided in Section 4.05 of the Plan; provided, that
such election shall be made in writing delivered to the Bank on or before
December 31, 2007, and shall be effective only with respect to amounts payable
under the provisions of Section 4.05 of the Plan on or after January 1, 2008,
and not prior thereto.
This Amendment No. 8 to the Plan has been duly adopted by the Bank this 18th day
of October, 2007, to be effective on and as of the date of adoption hereof.

            FEDERAL HOME LOAN BANK OF NEW YORK
      By:   /s/ Alfred A. DelliBovi         President             

Attest:

     
/s/ Barbara Sperrazza
         
Corporate Secretary
   

 





--------------------------------------------------------------------------------



 



AMENDMENT NO. 9 TO THE
FEDERAL HOME LOAN BANK
OF NEW YORK BENEFIT
EQUALIZATION PLAN
The Federal Home Loan Bank of New York Benefit Equalization Plan (the “Plan”),
as adopted by the Federal Home Loan Bank of New York (the “Bank”) as of June 18,
1987, to be effective as of January 1, 1988, and as previously amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment
No. 5, Amendment No. 6, Amendment No. 7 and Amendment No. 8 thereto, is hereby
amended, effective January 1, 2008, in the following respects:
1. Section 1.05 is amended to read as follows:
1.05 “Committee” means the Benefit Equalization Plan Committee appointed by the
Board of Directors pursuant to Section 7.01 to administer the Plan.
2. Section 1.06 is deleted, and Sections 1.07, 1.08, 1.09 and 1.10 are hereby
redesignated as Sections 1.06, 1.07, 1.08 and 1.09, respectively.
3. Section 1.10 is adopted as follows:
1.10 “Retirement” means and refers to the Separation from Service of a Member
under circumstances entitling the Member to a benefit from and under the terms
of the Retirement Fund.
4. Sections 1.11 and 1.12 are amended to read as follows:
1.11 “Retirement Fund” means the Pentegra Defined Benefit Plan for Financial
Institutions, a qualified and tax-exempt defined benefit pension plan and trust
under IRC Sections 401 (a) and 501 (a), and the governing Retirement Fund
thereof, as adopted by the Bank.
1.12 “Retirement Plan Component” means and refers to the provisions of
Article 3, which is and shall be deemed to be a separate plan within the Federal
Home Loan Bank of New York Benefit Equalization Plan.
5. Sections 1.13, 1.14 and 1.15 are adopted as follows:
1.13 “Separation from Service ” has the meaning set forth in Section 1.409A-l(h)
of the Regulations promulgated under IRC Section 409A.
1.14 “Thrift Plan Component” means and refers to the provisions of Article 4,
which is and shall be deemed to be a separate plan within the Federal Home Loan
Bank of New York Benefit Equalization Plan.

 





--------------------------------------------------------------------------------



 



1.15 “Thrift Plan” means the Pentegra Defined Contribution Plan for Financial
Institutions, a qualified and tax exempt defined contribution plan and trust
under IRC Sections 401 (a) and 501 (a), as adopted by the Bank.
6. Article 2 is amended to read as follows:
Article 2. Membership
2.01 Each employee of the Bank who is included in the membership of the
Retirement Fund shall become a Member of the Plan and of the Retirement Plan
Component of the Plan on the later of (i) the date on which the Committee shall
determine, in its sole and absolute discretion, that he or she is entitled to
membership in the Plan and (ii) the earliest date on which a benefit under the
Retirement Fund is limited by IRC Section 401(a)(17) or 415. If, on the date
that payment of a Member’s benefit from the Retirement Fund commences, the
Member is not entitled to receive a benefit under Article 3.01 of the Plan, his
membership in the Retirement Component of the Plan shall terminate on such date.
2.02 Each employee of the Bank who is included in the membership of the Thrift
Plan shall become a Member of the Plan and of the Thrift Plan Component of the
Plan on the later of (i) the date on which the Committee shall determine, in its
sole and absolute discretion, that he or she is entitled to membership in the
Plan and (ii) the earliest date on which he or she is credited with an elective
contribution addition or makeup contribution addition under Section 4.01 or 4.02
of the Plan.
2.03 Notwithstanding any other provision of this Plan to the contrary, the
Committee, in its sole and absolute discretion, shall exclude from membership
and participation in the Plan any employee who is not one of a select group of
management and highly compensated employees, or who does not meet such criteria
and requirements for membership in the Plan as the Committee shall fix and
determine.
7. Article 3 is amended to read as follows:
Article 3. Amount and Payment of Pension Benefits
3.01 The amount, if any, of the annual benefit payable to or on account of a
Member pursuant to the Retirement Plan Component of the Plan shall equal
(i) minus (ii), but not less than zero, as determined by the Committee, where:
(i) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that would
otherwise be payable to or on account of the Member by the Retirement Fund under
the Retirement Fund if the provisions of the Retirement Fund were administered
without regard to the limitations imposed by Sections 401 (a)(l7) and 415 of the
IRC; and

 

2



--------------------------------------------------------------------------------



 



(ii) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that is
payable to or on account of the Member by the Retirement Fund under the
Retirement Fund after giving effect to any reduction of such benefit required by
the limitations imposed by Sections 401 (a)(17) and 415 of the IRC.
For purposes of this Section 3.01, “annual benefit” includes any “Active Service
Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and “Single
Purchase Fixed Percentage Adjustment” which the Bank has elected to provide its
employees under the Retirement Fund and shall be in the form of a life annuity
within the meaning of Section 1.409 A-2(b)(2)(ii) of the Regulations promulgated
under IRC Section 409A.
3.02 Unless the Member elects an optional form of payment under this Article 3
pursuant to Section 3.03 of the Plan, the annual benefit, if any, payable to or
on account of a Member under Section 3.01 of the Plan shall be converted by the
Actuary and shall be payable to or on account of the Member in the “Regular
Form” of payment, utilizing for that purpose the same actuarial factors and
assumptions then used by the Retirement Fund to determine actuarial equivalence
under the Retirement Fund. For purposes of the Plan, the “Regular Form” of
payment means an annual benefit payable for the Member’s lifetime and the death
benefit described in Section 3.04 of the Plan.
3.03 (a) A Member may, with the prior written consent of the Committee, elect in
writing to have the annual benefit, if any, payable to or on account of a Member
under Section 3.02 of the Plan converted by the Actuary to any optional form of
payment then permitted under the Retirement Fund that is a life annuity within
the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations promulgated under
IRC Section 409A other than the “Regular Form” of payment. The Actuary shall
utilize for the purpose of that conversion the same actuarial factors and
assumptions then used by the Retirement Fund to determine actuarial equivalence
under the Retirement Fund.
(b) If a Member who had elected an optional form of payment under this
Section 3.03 dies after the date his benefit payments under the Plan had
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
payment which the Member had elected under the Plan. If a Member who had elected
an optional form of payment under this Section 3.03 dies before the date his
benefit payments under the Plan commence, his election of an optional form of
benefit shall be inoperative.
(c) An election of an optional form of payment under this Section 3.03 may be
made only on a form prescribed by the Committee and filed by the Member with the
Committee prior to the commencement of payment of his benefit under Section 5.02
of the Plan.

 

3



--------------------------------------------------------------------------------



 



3.04 Upon the death of a Member who had not elected an optional form of payment
under Section 3.03 of the Plan, a death benefit shall be paid to the Member’s
beneficiary in a lump sum equal to the excess, if any, of (i) over (ii), where:
(i) is an amount equal to twelve (12) times the annual benefit, if any, payable
under Section 3.02 of the Plan; and
(ii) is the sum of the benefit payments, if any, which the Member had received
under this Article 3.
3.05 If a Member to whom an annual benefit is payable under this Article 3 dies
before commencement of the payment of his benefit, the death benefit payable
under Section 3.02 of the Plan shall be payable to the Member’s beneficiary as
if the payment of the Member’s benefit had commenced on the first day of the
month in which his death occurred.
3.06 If a Member is restored to employment with the Bank after payment of his
benefit under this Article 3 has commenced, all payments under the Plan shall
thereupon be discontinued. Upon the Member’s subsequent Separation from Service
with the Bank, his benefit under the Plan shall be recomputed in accordance with
Sections 3.01 and 3.02 of the Plan, but shall be reduced by the equivalent value
of the amount of any benefit paid by the Plan in respect of his previous
Separation from Service, and such reduced benefit shall be paid to such Member
in accordance with the provisions of the Plan. For purposes of this
Section 3.06, the equivalent value of the benefit paid in respect of a Member’s
previous retirement or termination of employment shall be determined by the
Actuary utilizing for that purpose the same actuarial factors and assumptions
then used by the Retirement Fund to determine actuarial equivalence under the
Retirement Fund.
3.07 The annual benefit, if any, payable to or on account of a Member under this
Article 3 shall commence to be paid no earlier than (i) the Member’s Separation
from Service, (ii) the date the Member becomes disabled, within the meaning of
IRC Section 409A(a)(2)(c), or (iii) the Member’s death, and the time or schedule
of payments shall not be accelerated except as provided in Regulations
promulgated pursuant to IRC Section 409A, nor shall any payment of benefits be
deferred to a date other than the date fixed for such payment. Such annual
benefit shall be paid in monthly installments commencing on the first day of the
month next following the Member’s Separation from Service constituting the
Member’s Retirement under the Retirement Fund, except that no benefits shall be
paid prior to the date such annual benefit can be definitely determined by the
Committee.
8. Article 4 is amended to read as follows:
Article 4. Amount and Payment of Thrift Benefits
4.01 For each calendar year after 2007, if the Member’s 401(k) account
contributions and/or regular account contributions under the Thrift Plan for
such year have reached the maximum permitted by the IRC Limitations as
determined by the Committee, and if the Member’s compensation for that calendar
year is expected to exceed the dollar limitation set forth in IRC Section
401(a)(17) (as indexed), and if the Member elects to reduce his compensation for
such calendar year by delivering to the Committee, prior to the commencement of
such calendar year, a written election on such form as the Committee may
designate, which election shall become irrevocable on the last day of the
calendar year preceding such calendar year, then such Member shall be credited
with an elective contribution addition under this Plan equal to the reduction in
his compensation made in accordance with such election; provided, however, that
the sum of all such elective contribution additions for a Member with respect to
any single calendar year shall not be greater than the excess of (i) over (ii),
where

 

4



--------------------------------------------------------------------------------



 



(i) is an amount equal to 19% of his compensation (as defined by the Thrift Plan
if its provisions were administered without regard to the IRC Limitations); and
(ii) is an amount equal to his regular account, 401(k) account and additional
elective deferral (as defined in IRC Section 414(v)) contributions actually made
under the Thrift Plan for the calendar year after giving effect to any
limitation or reduction on elective contributions required by the IRC
Limitations.
If the reduction in a Member’s compensation under such election is determined to
exceed the maximum allowable elective contribution additions for such calendar
year, such excess and any related earnings credited under Section 4.03 of the
Plan shall be paid to such Member within the first two and one half months of
the succeeding calendar year.
4.02 For each calendar year after 2007, if a portion of an Member’s regular
account contribution or 401(k) account contribution to the Thrift Plan for the
preceding calendar year is returned to a Member after the end of such preceding
calendar year on account of the IRC Limitations, and if the Member’s
compensation for such calendar year is expected to exceed the dollar limitation
set forth in IRC Section 401(a)(17) (as indexed), and if the Member elects to
reduce his compensation for such calendar year by an amount up to the sum of
Thrift Plan contributions and related earnings returned to him for the preceding
year by delivering a written election to the Committee prior to the commencement
of such calendar year on such form as the Committee may designate, then such
Member shall be credited with a makeup contribution addition under this
Article 4 equal to the reduction in his compensation made in accordance with
such election.
4.03 For each elective contribution addition credited to a Member under
Section 4.01 of the Plan, such Member shall also be credited with a matching
contribution addition under this Article 4 equal to the matching contribution,
if any, that would be credited under the Thrift Plan with respect to such amount
if contributed to the Thrift Plan, determined as if the provisions of the Thrift
Plan were administered without regard to the IRC Limitations and determined
after taking into account the Member’s actual regular and 401(k) contributions
to and actual matching contributions under the Thrift Plan. For each makeup
contribution addition credited to a Member under Section 4.02, of the Plan such
Member shall also be credited with a matching contribution addition under this
Article 4 equal to the matching contribution, if any, that was lost under the
Thrift Plan with respect to the contributions returned for the preceding
calendar year.

 

5



--------------------------------------------------------------------------------



 



4.04 The Committee shall maintain a thrift benefit account on the books and
records of the Bank for each Member who is a Member by reason of amounts
credited under Section 4.01 or 4.02 of the Plan. The elective contribution
additions, makeup contribution additions and matching contribution additions of
a Member under Sections 4.01, 4.02 and 4.03 of the Plan shall be credited to the
Member’s thrift benefit account as soon as practicable after the date that the
compensation reduced under Section 4.01 and/or 4.02 of the Plan would otherwise
have been paid to such Member. In addition, the thrift benefit account of a
Member shall be credited from time to time with interest at a rate substantially
equivalent to the net rate of return earned on the Member’s account in the
Thrift Plan, or at such other rate or rates or in such amount as may be
determined by the Committee in its sole and absolute discretion.
4.05 The balance credited to a Member’s thrift benefit account shall be paid to
him in a lump sum payment as soon as reasonably practicable after his Separation
from Service with the Bank, or at such other date or dates and in such other
form as the Member shall have elected in writing to the Bank on or before
December 31, 2007, or, in the case of a Member who shall first elect to reduce
his compensation pursuant to Section 4.01 of the Plan subsequent to December 31,
2007, at the time the Member first so elects to reduce his compensation, subject
to the provisions of Section 4.07 of the Plan.
4.06 If a Member dies prior to receiving the balance credited to his thrift
benefit account under Section 4.05 of the Plan, the balance in his thrift
benefit account at the time of the Member’s death shall be paid to his
Beneficiary in a lump sum payment as soon as reasonably practicable after his
death.
4.07 A Member (or the beneficiary of a Member) who shall have been credited with
an elective contribution addition under Section 4.01 of the Plan shall be deemed
entitled to a benefit under this Article 4 at such time as the Member (or his
beneficiary) shall be determined to be due to a benefit payable by the Thrift
Plan; provided, that the benefit under this Article 4 shall be paid at the time
or times and in the form in which such benefit is payable pursuant to
Section 4.05 of the Plan and shall commence to be paid no earlier than (i) the
Member’s Separation from Service, (ii) the date the Member becomes disabled,
within the meaning of IRC Section 409A(a)(2)(c), or (iii) the Member’s death,
and the time or schedule of payments provided in Section 4.05 of the Plan shall
not be accelerated except as provided in Regulations promulgated pursuant to IRC
Section 409A, nor shall any payment of benefits be deferred to a date other than
the date fixed for such payment.
9. Article 5 is amended to read as follows:
Article 5. Source and Method of Payments
All payments of benefits under the Plan, whether arising under Article 3 with
respect to the Retirement Plan Component of the Plan or under Article 4 with
respect to the Thrift Plan Component of the Plan, shall be paid from, and shall
only be a general claim upon, the general assets of the Bank, notwithstanding
that the Bank, in its discretion, may establish a bookkeeping reserve or a
grantor trust (as such term is used in IRC Sections 611 through 677) to reflect
or to aid it in meeting its obligations under the Plan with respect to any
Member or prospective Member or beneficiary. No benefit whatever provided by the
Plan shall be payable from the assets of the Retirement Fund or the Thrift Plan.
No Member shall have any right, title or interest whatever in or to any
investments which the Bank may make or any specific assets which the Bank may
reserve to aid it in meeting its obligations under the Plan.

 

6



--------------------------------------------------------------------------------



 



10. Section 7.01 is amended to read as follows:
7.01 The Board of Directors has delegated to the Benefit Equalization Plan
Committee, subject to those powers which the Board has reserved as described in
Article 8 of the Plan, general authority over and responsibility for the
administration and interpretation of the Plan. The Committee shall have full
power and authority to interpret and construe the Plan, and to make all
determinations considered necessary or advisable for the administration of the
Plan and any trust referred to in Article 5 of the Plan, and the calculation of
the amount of benefits payable thereunder, and to review claims for benefits
under the Plan. The Committee’s interpretations and constructions of the Plan
and its decisions or actions thereunder shall be binding and conclusive on all
persons for all purposes.
11. Section 7.02 is amended by inserting “to” preceding the words “all
accountants,” by changing “Section 3.01” to “Article 3” and by changing
“limitations” to “limitation.”
This Amendment No. 9 to the Plan has been adopted by the Bank this 18th day of
October, 2007, to be effective as of January 1, 2008.

            FEDERAL HOME LOAN BANK OF NEW YORK
      By:   /s/ Alfred A. DelliBovi         President             

Attest:

     
/s/ Barbara Sperrazza
         
Corporate Secretary
   

 

7